COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:             01-14-00844-CV
Trial Court Cause
Number:                   2014-37034
Style:                    Neighborhood Centers Inc.
                          v Doreatha Walker
Date motion filed*:       September 14, 2015
Type of motion:           Motion for Leave to Withdraw and Substitute New Counsel/ Extension of Time
Party filing motion:      attorney for Doreatha Walker
Document to be filed:     Response to Motion for Rehearing

Is appeal accelerated?     YES         NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due: September 21, 2015
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually          Acting for the Court

Panel consists of Justices Keyes, Bland, and Massengale

Date: September 17, 2015